     Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 1 of 62 Page ID #:1



 1    Sasha G. Rao (SBN 244303)
      srao@maynardcooper.com
 2    MAYNARD COOPER & GALE LLP
      Transamerica Pyramid Center
 3
      600 Montgomery Street, Suite 2600
 4    San Francisco, CA 94111
      Telephone: (415) 646-4702
 5
      Duane Kumagai (SBN 125063)
 6    dkumagai@maynardcooper.com
      MAYNARD COOPER & GALE LLP
 7
      1901 Avenue of the Stars, Suite 1900
 8    Los Angeles, CA 90067
      Telephone: (310) 596-4500
 9
      Attorneys for Plaintiff RSA Protective Technologies, LLC
10
11    Additional Counsel Listed on Next Page

12
                            UNITED STATES DISTRICT COURT
13
                          CENTRAL DISTRICT OF CALIFORNIA
14
                                                  No. 19­6024
15     RSA PROTECTIVE
       TECHNOLOGIES, LLC,                         COMPLAINT FOR INFRINGEMENT
16          Plaintiff,                            OF U.S. PATENT NO. 8,215,865;
                       v.                         DEMAND FOR JURY TRIAL
17

18     DELTA SCIENTIFIC                           Complaint Filed: 7/12/2019
       CORPORATION,                               Trial Date: To be set
19         Defendant.

20

21
22
23

24
     Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 2 of 62 Page ID #:2



 1    Joseph V. Saphia
      JSaphia@haugpartners.com
 2    (pro hac vice application forthcoming)
      Jessica H. Zafonte
 3    JZafonte@haugpartners.com
 4    (pro hac vice application forthcoming)
      John R. Balaes
 5    JBalaes@haugpartners.com
      (pro hac vice application forthcoming)
 6    Jessica L. Sblendorio
      JSblendorio@haugpartners.com
 7
      (pro hac vice application forthcoming)
 8    HAUG PARTNERS LLP
      745 Fifth Avenue, New York, NY 10151
 9    Telephone: (212) 588-0800
      Facsimile: (212) 588-0500
10
      Attorneys for Plaintiff RSA Protective Technologies, LLC
11

12
13
14

15
16
17

18
19
20

21
22
23

24
     Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 3 of 62 Page ID #:3



 1    Plaintiff RSA Protective Technologies LLC (“Plaintiff”), by and through its attorneys,
 2    alleges as follows for its Complaint against Defendant Delta Scientific Corporation

 3    (“Delta Scientific”):
 4                                 NATURE OF THE CLAIMS
 5          1.    This is an action for patent infringement of Plaintiff’s U.S. Patent No.

 6    8,215,865 (“the ’865 patent” or “the Asserted Patent”). The ’865 patent is directed to
 7    an anti-ram system and method of constructing shallow mount bollards. Defendant
 8    infringes the Asserted Patent by importing, making, using, offering, and/or selling

 9    infringing shallow mount bollards that infringe the ’865 patent.
10                                        THE PARTIES
11                                 RSA Protective Technologies

12          2.    Plaintiff is a limited liability corporation organized and existing under the
13    laws of Delaware, having its principal place of business at 223 Independence Drive,
14    Claremont, CA 91711.

15          3.    Plaintiff develops and implements large scale civil infrastructure inventions
16    with a focus on public safety. RSA Protective Technologies has been in business for
17    over seventeen years.

18          4.    Plaintiff designs and manufactures shallow mount security bollards and
19    routinely bids on and provides shallow mount bollards for projects around the world.
20          5.    Plaintiff owns the Asserted Patent.

21                                  Delta Scientific Corporation
22          6.    Upon information and belief, Delta Scientific is a domestic stock entity
23    organized and existing under the laws of the state of California with its principal place

24    of business at 40355 Delta Lane, Palmdale, California 93551.

                                                     1
                                                                            -----------
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 4 of 62 Page ID #:4



 1          7.    Upon information and belief, Delta Scientific sells shallow mount security
 2    bollards that it manufactures at its 260,000 square foot manufacturing space in

 3    Palmdale, CA. Delta Scientific also offers installation service and technical oversight
 4    of said manufactured bollards.
 5          8.    Upon information and belief, counter-terrorist barricade systems, including

 6    shallow mount security bollards, manufactured by Delta Scientific have been sold to,
 7    and installed by, domestic and international customers, including but not limited to the
 8    U.S. Federal Government, U.S. Navy Air Force, police departments, U.S. and foreign

 9    embassies, private companies and private residences. High profile installations of Delta
10    Scientific’s counter-terrorist barricade systems include the U.S. Department of State,
11    U.S. Capitol, Reagan Presidential Library, Singapore Parliament, LAX Airport, Pear

12    Harbor Navy Piers, and Buckingham Palace.
13                                JURISDICTION AND VENUE
14          9.     This action arises under the patent laws of the United States, 35 U.S.C. § 1

15    et seq., including 35 U.S.C. § 271. This Court has subject matter jurisdiction under 28
16    U.S.C. §§ 1331 and 1338(a).
17          10.    This Court has personal jurisdiction over Delta Scientific because it is

18    organized under the laws of California and has a principal place of business in
19    Palmdale, California. This Court also has personal jurisdiction over Delta Scientific
20    because it directly infringed the Asserted Patent by making, using, selling, offering to

21    sell and/or importing infringing products in the Central District of California.
22          11.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c),
23    1391(d), and/or 1400(b) with respect to Delta Scientific because Defendant is organized

24    under the laws of California, has regular and established places of business in this

                                                      2
                                                                            -----------
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 5 of 62 Page ID #:5



 1    district, and committed acts of infringement in this district.
 2                                       FACTUAL BACKGROUND

 3                                               Asserted Patent
 4          12.      On July 10, 2012, the United States Patent and Trademark Office
 5    (“USPTO”) duly and legally issued the ’865 patent, entitled “Anti-Ram System and

 6    Method of Installation.” A copy of the ’865 patent is attached as Exhibit A.
 7          13.      The application leading to the ’865 patent published, and was available to
 8    the public, on July 1, 2010, as Publication No. US 2010/0166498 A1.

 9          14.      Plaintiff owns all right, title, and interest in the ’865 patent, including the
10    right to use and enforce the ’865 patent.
11          15.      The ’865 patent claims an anti-ram system and method of constructing

12    shallow mount bollards.
13          16.      Upon information and belief, Delta Scientific represented to the
14    Department of State that it was deliberately attempting to copy Plaintiff’s patented

15    technology.
16          17.      Upon information and belief, Defendant had knowledge of the ’865 patent
17    as RSA provided constructive notice of the ’865 patent to Defendant by marking its

18    shallow mount bollard products with the ’865 patent number.
19          18.      RSA Protective Technologies was, and continues to be, the owner of the
20    ’865 patent.

21                                  The Delta Scientific Accused Products
22          19.      Delta Scientific designs, manufactures, uses, sells, and offers to sell
23    shallow mount bollards with, at least, the following structures:

24          Delta Scientific Model No.: DSC600

                                                         3
                                                                                 -----------
                                   COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 6 of 62 Page ID #:6



 1
 2

 3
 4
 5

 6
 7
 8

 9                                                (Excerpt from Exhibit B)

10          Delta Scientific Model No.: DSC650
11

12
13
14

15
16
17

18
19
20                                                (Excerpt from Exhibit C)

21          20.   On information and belief, at least the Delta Scientific shallow mount

22    bollards with model numbers DSC600 (depicted and described in Exhibit B, D) and

23    DSC650 (depicted and described in Exhibit C, E) infringe the ’865 patent.

24          21.   On information and belief, Delta Scientific designs, engineers, and

                                                   4
                                                                         -----------
                                COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 7 of 62 Page ID #:7



 1    manufactures shallow mount bollards, either directly or through intermediaries
 2    (including distributors, retailers, and others), ships, distributes, offers for sale, sells, and

 3    advertises the infringing bollards abroad, in the United States, in the State of California,
 4    and in this district.
 5                 Infringement of the ’865 Patent by Delta Scientific’s Shallow Mount

 6                                               Bollards
 7           22.    The shallow mount bollards designed, manufactured, sold, used, and
 8    offered for sale by Delta Scientific, including but not limited to those with model

 9    numbers DSC600 and DSC650, infringe the claims of the ’865 patent. See Exhibits B,
10    C, D, E.
11            23. The Delta Scientific shallow mount bollards meet all of the limitation in

12    claim 1 of the ’865 patent because, for example:
13           24.    Upon information and belief, the Delta Scientific DSC600 shallow mount
14    bollard has a base with opposed ends as shown in the following drawing:

15
16
17

18
19
20

21
22
23

24                                                     (Excerpt from Exhibit B)

                                                        5
                                                                                -----------
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 8 of 62 Page ID #:8



 1          25.    Upon information and belief, the Delta Scientific DSC650 shallow mount
 2    bollard has a base with opposed ends as shown in the following drawing:

 3
 4
 5

 6
 7
 8

 9
                                                    (Excerpt from Exhibit C)
10
11          26.    Upon information and belief, the Delta Scientific DSC600 and DSC650
12    shallow mount bollards have “a plurality of structural members,” which include the
13    steel members shown below, or the equivalent thereof. Upon further information and
14    belief, these structural members intersect with each other and are tied together, or the
15    equivalent thereof:
16
17

18
19
20

21
22
23

24                                                  (Excerpt from Exhibit B)

                                                      6
                                                                            -----------
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 9 of 62 Page ID #:9



 1
 2

 3
 4
 5

 6
 7
 8

 9                                                  (Excerpt from Exhibit C)
10          27. Upon information and belief, for each bollard of the shallow bollard
11    structure, at least one first structural member extends from a first of the opposed ends of
12    the base to a second of the opposed ends of the base in a first direction intersection with
13    the opposed ends and at least one structural members extends to intersect with the at
14    least one first structural member, or the equivalent thereof. Upon information and
15    belief, there are structural members that extend from a first of the opposed ends to a
16    second of the opposed ends, as well as structural members that extend between the other
17    two opposed ends, or the equivalent thereof. These two sets of structural members
18    intersect with one another.
19
20

21
22
23

24

                                                      7
                                                                            -----------
                                 COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 10 of 62 Page ID #:10



 1
 2

 3
 4
 5

 6
 7
 8

 9
10
11                                           (Excerpt from Exhibit B)
12
13
14

15
16
17

18
19
20

21
22
23

24
                                             (Excerpt from Exhibit C)
                                              8
                                                                   -----------
                            COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 11 of 62 Page ID #:11



 1         28.    Upon information and belief, the Delta Scientific shallow mount bollards
 2   are secured to structural members, shown below, and extends upwardly from the base

 3   so as to transmit forces applied to the at least one bollard to the base, or the equivalent
 4   thereof.
 5

 6
 7
 8

 9
10
11

12
13
14                                                  (Excerpt from Exhibit B)

15
16
17

18
19
20

21
22
                                                    (Excerpt from Exhibit C)
23

24

                                                      9
                                                                             -----------
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 12 of 62 Page ID #:12



 1         29.    Upon information and belief, the base of the Delta Scientific shallow
 2   mount bollards have been configured to be mounted in a shallow excavation with at

 3   least one bollard extending above grade, or the equivalent thereof. The “DSC600”
 4   bollard is a “K-12” model named “shallow foundation bollard” and that the “DSC650”
 5   bollard is a “removable” version of the DSC600 shallow foundation bollard. The

 6   DSC600 model has a foundation of only 14 inches and the DSC650 bollard has a
 7   foundation of 12 inches deep. See Exhibits D, E.
 8         30.    Upon information and belief, the Delta Scientific shallow mount bollards

 9   also have structural members that are configured or tied together to retain within the
10   base supporting media introduced into the base when the base is mounted. The
11   structural members allow for supporting media to be poured into the base and allow the

12   bollard to be supported by media and resist rotation, or the equivalent thereof.
13         31. The Delta Scientific shallow mount bollards also infringe dependent claim
14   2 of the ’865 patent, which recites “[t]he bollard structure of claim 1, wherein at least

15   one of the opposed ends is formed by a structural member to which an end of the at
16   least one first structural member is secured.” On information and belief, the structural
17   members are secured to one another where they intersect (as seen in the exhibit excerpts

18   featured in paragraph 26), or the equivalent thereof.
19         32. The Delta Scientific shallow mount bollards infringe dependent claim 3 of
20   the ’865 patent, which recites “[t]he bollard structure of claim 1, wherein the

21   intersecting structural members have axes that extend parallel to a plane of the base.”
22   On information and belief, the structural members appear to run parallel to the plane of
23   the base and are equidistant from the base at all points along their length, or the

24   equivalent thereof. The Delta Scientific shallow mount bollards also infringe dependent

                                                     10
                                                                            -----------
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 13 of 62 Page ID #:13



 1   claim 4 of the ’865 patent, which recites “[t]he bollard structure of claim 1, wherein the
 2   base has a height of 3 inches to 14 inches.” Upon information and belief, the

 3   specification drawing of at least the DSC600 and DSC650 products, contained in
 4   Exhibits D and E, feature base height measurements of 3 to 14 inches, or the equivalent
 5   thereof.

 6         33. The Delta Scientific shallow mount bollards also infringe dependent claim
 7   5 of the ’865 patent, which recites “[t]he bollard structure of claim 1, wherein the
 8   plurality of structural members comprise one or more tubular member.” Upon

 9   information and belief, at least some of the structural members depicted above appear to
10   be tubular, or the equivalent thereof.
11         34. The Delta Scientific shallow mount bollards also infringe dependent claim

12   6 of the ’865 patent, which recites “[t]he bollard structure of claim 5, wherein at least
13   one tubular member comprises a pipe.” Upon information and belief, at least some of
14   the tubular members depicted above appear to be pipe, or the equivalent thereof.

15         35. The Delta Scientific shallow mount bollards also infringe dependent claim
16   7 of the ’865 patent, which recites “[t]he bollard structure of claim 5, wherein at least
17   one tubular member comprises a tube” because, upon information and belief, the

18   structural members in the images above are long and appear to be hollow, or the
19   equivalent thereof.
20         36. The Delta Scientific shallow mount bollards also infringe dependent claim

21   8 of the ’865 patent, which recites “[t]he bollard structure of claim 5, wherein at least
22   one tubular member comprises an comprises an angle.” Upon information and belief, at
23   least some of the tubular members appear to be made of two perpendicular pieces, or

24   the equivalent thereof.

                                                    11
                                                                            -----------
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 14 of 62 Page ID #:14



 1         37. The Delta Scientific shallow mount bollards also infringe dependent claim
 2   9 of the ’865 patent, which recites “[t]he bollard structure of claim 5, wherein at least

 3   one tubular member comprises a channel,” because, on information or belief, the
 4   tubular members appears to be shaped like a channel, or the equivalent thereof.
 5         38. The Delta Scientific shallow mount bollards also infringe dependent claim

 6   10 of the ’865 patent, which recites “[t]he bollard structure of claim 1, wherein the
 7   plurality of structural members comprises at least one tube” because, on information or
 8   belief, at least one of the structural members appears to be a tube, or the equivalent

 9   thereof.
10         39. The Delta Scientific shallow mount bollards also infringe dependent claim
11   11 of the ’865 patent, which recites “[t]he bollard structure of claim 1, wherein the

12   plurality of structural members comprises at least one pipe” because, on information or
13   belief, at least one of the structural members appears to be a pipe, or the equivalent
14   thereof.

15         40. The Delta Scientific shallow mount bollards also infringe dependent claim
16   12 of the ’865 patent, which recites “[t]he bollard structure of claim 1, wherein the
17   plurality of structural members comprises at least one angle” because, upon information

18   and belief, at least one structural member appears to be made of two perpendicular
19   pieces, or the equivalent thereof.
20         41. The Delta Scientific shallow mount bollards also infringe dependent claim

21   13 of the ’865 patent, which recites “[t]he bollard structure of claim 1, wherein the
22   plurality of structural members comprises at least one channel” because, upon
23   information and belief, at least one structural member appears to be shaped like a

24   channel, or the equivalent thereof.

                                                    12
                                                                            -----------
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 15 of 62 Page ID #:15



 1         42. The Delta Scientific shallow mount bollards also infringe dependent claim
 2   14 of the ’865 patent, which recites “[t]he bollard structure of claim 1, wherein the

 3   plurality of structural members comprises at least one plate” because, upon information
 4   and belief, at least one structural member appears to be a flat structure shaped like a
 5   plate, or the equivalent thereof.

 6         43. The Delta Scientific shallow mount bollards also infringe dependent claim
 7   15 of the ’865 patent, which recites “[t] bollard structure of claim 1, wherein the
 8   plurality of structural members comprise structural steel members” because, upon

 9   information and belief, the structural members are made of steel, or the equivalent
10   thereof.
11         44. The Delta Scientific shallow mount bollards also infringe independent

12   claim 16 of the ’865 patent, which states:
13
14

15
16
17

18
19
20

21
22
23

24

                                                    13
                                                                            -----------
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 16 of 62 Page ID #:16



 1
 2

 3
 4
 5

 6
 7
 8

 9
10
11

12
13
14

15
16         45.    Upon information and belief, the below photographs demonstrates a

17   bollard structure that is a plurality of bollards lined up in a row. The Delta Scientific

18   shallow mount bollards infringe independent claim 16 for this reason along with those

19   reasons set forth in paragraphs 22-30 above.

20

21
22
23

24

                                                     14
                                                                            -----------
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 17 of 62 Page ID #:17



 1
 2

 3
 4
 5

 6
                                                    (Excerpt from Exhibit B)
 7
 8

 9
10
11

12
                                                    (Excerpt from Exhibit C)
13
14         46.    The Delta Scientific shallow mount bollards infringe dependent claims 17,

15   19-31 for the same reasons set forth in paragraphs 31-44 above.

16         47.    The Delta Scientific shallow mount bollards infringe dependent claim 18,

17   which recites “[t]he bollard structure of claim 16, wherein the bollard structure is

18   configured to resist impact from a direction of expected impact and the first direction is

19   parallel to the direction of expected impact, and wherein each of the plurality of

20   bollards is secured to at least one structural member that extends in the first direction.”

21   Upon information and belief, Delta Scientific’s shallow mount bollards, depicted and

22   described in Exhibits B-E, show that the bollard is configured to resist impact from a

23   vehicle and that the first direction is parallel to the direction of expected impact, and

24   that each bollard is secured to at least one structural member extending in such first

                                                     15
                                                                             -----------
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 18 of 62 Page ID #:18



 1   direction, or the equivalent thereof.
 2         48.    The Delta Scientific shallow mount bollards infringe dependent claim 32,

 3   which recites “[t]he bollard structure of claim 16, comprising a rebar grillage
 4   comprising intersecting and tied together rebar members extending coextensively with
 5   at least a portion of the base that includes a structural member to which a bollard is

 6   secured.” Upon information and belief, the Delta Scientific bollard structures are
 7   connected by rebar members that intersect and are tied together and extends with the
 8   part of the base that includes the member to which the bollard is secured, or the

 9   equivalent thereof. The specification drawing in paragraph 27 identifies this rebar,
10   which extends along the portion of the base to which a bollard is secured. This rebar
11   grillage can also be seen in the second drawings in both paragraphs 19 and 26.

12         49.    The Delta Scientific shallow mount bollards also infringe independent
13   claim 33 of the ’865 patent, which states:
14

15
16
17

18
19
20

21
22
23

24

                                                    16
                                                                           -----------
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 19 of 62 Page ID #:19



 1
 2

 3
 4
 5

 6
 7
 8

 9
10
11

12
13
14

15
16
17

18
19         50.    Upon information and belief, the Delta Scientific shallow mount bollard
20   structures use members that extend parallel to the ends of the base and connect the
21   structural members to which a first bollard is secured and a structural member to which
22   a second adjacent bollard is secured, or the equivalent thereof. The Delta Scientific
23   shallow mount bollard structures infringe independent claim 33 for this reason along
24   with those reasons set forth in paragraphs 23-30 and 45 above.

                                                   17
                                                                          -----------
                               COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 20 of 62 Page ID #:20



 1         51.    The Delta Scientific shallow mount bollards infringe dependent claim 34
 2   of the ’865 patent, which recites “[t]he bollard structure according to claim 33, wherein

 3   the at least one of the plurality of members that extend between a structural member to
 4   which a first bollard is secured and a structural member to which a second bollard
 5   adjacent to the first bollard is secured comprises a structural member” because, upon

 6   information and belief, the plurality of members connecting the bollards are structural
 7   members, or an equivalent thereof.
 8         52.    The Delta Scientific shallow mount bollards infringe dependent claim 35

 9   of the ’865 patent, which recites “[t] bollard structure according to claim 33, wherein
10   the at least one of the plurality of members that extend between a structural member to
11   which a first bollard is secured and a structural member to which a second bollard

12   adjacent to the first bollard is secured comprises a rebar member” because, upon
13   information and belief, the plurality of members connecting the bollards are rebar, or an
14   equivalent thereof.

15               CLAIM FOR RELIEF: DIRECT INFRINGEMENT OF THE ’865
16                                            PATENT
17         53.     Plaintiff restates and realleges the foregoing allegations as if fully stated

18   herein.
19         54.     Delta Scientific has been and are directly infringing, both literally and/or
20   under the doctrine of equivalents, the claims of the ’865 patent in violation of 35

21   U.S.C. § 271(a), by making, using, importing, selling, and/or offering for sale in or into
22   the United States shallow mount bollards.
23         55.     Delta Scientific has never been licensed, either expressly or impliedly,

24   under the ’865 patent.

                                                     18
                                                                             -----------
                                COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 21 of 62 Page ID #:21



 1         56.       The ’865 patent is valid and enforceable.
 2         57.       Plaintiff has complied with the requirements of 35 U.S.C. § 287 by

 3   providing actual or constructive notice to Defendant of its alleged infringement.
 4         58.       Plaintiff has been, and continues to be, damaged and irreparably harmed
 5   by Defendant’s infringement, which will continue unless this Court enjoins this

 6   infringement.
 7         59.       Plaintiff, under 35 U.S.C. § 284, may recover damages adequate to
 8   compensate for Defendant’s infringement in an amount not presently known.

 9         60.       Defendant’s infringement of the ’865 patent has been, and continues to be,
10   deliberate, willful, and knowing.
11         61.       The Court should declare this an exceptional case under 35 U.S.C. § 285,

12   entitling Plaintiff to recover treble damages and attorney’s fees.
13                                       PRAYER FOR RELIEF
14   Plaintiff prays for judgment in its favor and against Defendant as follows:

15      a) That Delta Scientific has infringed one or more claims of the ’865 patent;
16      b) That Delta Scientific’s infringement is willful, and that this case be deemed
17         exceptional under 35 U.S.C. § 285, that Plaintiff’s damages be trebled, and that

18         Plaintiff be awarded attorney’s fees and costs;
19      c) That Plaintiff be awarded damages adequate to compensate for Defendant’s
20         infringement of the ’856 patent, including, e.g., lost profits, but in no event less

21         than a reasonable royalty;
22      d) That Plaintiff be awarded pre-judgment and post-judgment interest;
23      e) That this court enjoin Delta Scientific, its officers, directors, principals, agents,

24         servants, employees, successors, assigns, affiliates, and all that are in active

                                                     19
                                                                             -----------
                                 COMPLAINT FOR PATENT INFRINGEMENT
 Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 22 of 62 Page ID #:22



 1        concert or participation with Delta Scientific, or any of them, from further
 2        infringement of the ’865 patent;

 3     f) That costs and expenses in this action be awarded to Plaintiff; and
 4     g) For such further and other relief as the Court may deem appropriate.
 5                                 DEMAND FOR JURY TRIAL

 6                     Plaintiff demands a trial by jury on all issues so triable.
 7
 8                                               MAYNARD COOPER & GALE LLP
 9
     Dated: July 12, 2019                    By: /s/ Sasha G. Rao
10                                               Sasha G. Rao
11

12
13
14

15
16
17

18
19
20

21
22
23

24

                                                  20
                                                                           -----------
                              COMPLAINT FOR PATENT INFRINGEMENT
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 23 of 62 Page ID #:23




                           EXHIBIT A
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 24 of 62 Page ID #:24


                                                                                Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                                  US008215865B2


  c12)   United States Patent                                                             (IO)   Patent No.:                     US 8,215,865 B2
         Adler et al.                                                                     (45)   Date of Patent:                              Jul. 10, 2012

  (54)   ANTI-RAM SYSTEM AND METHOD OF                                               (56)                          References Cited
         INSTALLATION
                                                                                                        U.S. PATENT DOCUMENTS
  (75)   Inventors: Richard S. Adler, Upland, CA (US);                                      1,203,006    A         10/1916   Keenan
                    John Crawford, Burbank, CA (US)                                         1,449,518    A    *     3/1923   Lawson ....................... 256/13.1
                                                                                            1,969,845    A    *     8/1934   Hick ............................ 256/13.1
  (73)   Assignee: RSA Protective Technologies, LLC,
                                                                                            2,958,926    A    *    1111960   Morison ......................... 29/838
                                                                                            D233,219     s         10/1974   O'Donnell
                   Upland, CA (US)                                                          3,856,268    A         12/1974   Fitch
                                                                                            3,934,540    A    *     1/1976   Bruner et al. ................ 116/63 p
  ( *)   Notice:       Subject to any disclaimer, the term ofthis                           4,062,149    A         12/1977   Collins ............................. 49/49
                                                                                            4,515,499    A          5/1985   Furiate
                       patent is extended or adjusted under 35                              4,576,508    A          3/1986   Dickinson
                       U.S.C. 154(b) by 0 days.                                             4,822,207    A          4/1989   Swahlan
                                                                                            4,828,424    A    *     5/1989   Crisp, Sr. .......................... 404/6
  (21)   Appl. No.: 12/694,730                                                                                       (Continued)

  (22)   Filed:        Jan.27,2010                                                                  FOREIGN PATENT DOCUMENTS
                                                                                     DE                  34 12354             10/1985
  (65)                     Prior Publication Data                                                                    (Continued)
         US 2010/0166498Al                 Jul. 1, 2010                                                      OTHER PUBLICATIONS
                                                                                     PCT International Preliminary Report on Patentability, Apr. 3, 2007,
                   Related U.S. Application Data
                                                                                     5 pgs.
  (63)   Continuation of application No. 11/191,251, filed on
         Jul. 26, 2005, now Pat. No. 7,699,558.                                                                      (Continued)
                                                                                    Primary Examiner - Raymond W Addie
  (60)   Provisional application No. 60/591,018, filed on Jul.
                                                                                    (74) Attorney, Agent, or Firm -Frank J. DeRosa; Frommer
         26, 2004, provisional application No. 60/600,955,
                                                                                    Lawrence & Haug LLP
         filed on Aug. 12, 2004, provisional application No.
         60/605,959, filed on Aug. 30, 2004, provisional                             (57)                ABSTRACT
         application No. 60/622,385, filed on Oct. 26, 2004,                         An anti-ram system and method of construction having a
         provisional application No. 60/674,965, filed on Apr.                       shallow mounted base pad from which extend a plurality of
         25, 2005, provisional application No. 60/679,547,                           bollards. Very little or only a shallow excavation is required
         filed on May 9, 2005.                                                       for the base of the bollard system, which can be partially or
                                                                                     fully assembled prior to bringing it to the installation site. The
  (51)   Int. Cl.                                                                    shallow mounting pad or base of the bollard system of this
         EOJF 13100                     (2006.01)                                    invention may be formed or constructed in various ways and
  (52)   U.S. Cl. ........................................... 404/6; 256/13.1        of various materials, and in various configurations. The shal-
                                                                                     low mounting pad or base is constructed so as to have con-
  (58)   Field of Classification Search ............ 40416, 9-11;
                                                                                     siderable mass.
                                                                     256/13.1
         See application file for complete search history.                                              35 Claims, 17 Drawing Sheets




                                                                       Exhibit A
                                                                       Page 01
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 25 of 62 Page ID #:25




                                                                   US 8,215,865 B2
                                                                               Page 2


                   U.S. PATENT DOCUMENTS                                                2009/0028638 Al     112009 Crawford et al .................. 404/6
                                                                                        2009/0035061 Al     2/2009 Crawford et al .................. 404/6
       4,934,097   A       6/1990   Quante ............................. 49/49          2009/0250674 Al*   10/2009 Darcy .......................... 256/13.l
       5,006,008   A       4/1991   Bishop
       5,201,599   A       4/1993   Kulp et al.                                                  FOREIGN PATENT DOCUMENTS
       5,354,037   A      10/1994   Venegas, Jr.                                    DE               4004851     * 2/1990
       5,860,762   A       111999   Nelson                                          EP               0009235        4/1980
       5,961,249   A      10/1999   Hansen et al. .................... 404/9        EP              0 955 414      1111999
       6,219,991   Bl      4/2001   Salek-Nejad                                     EP              1 054 108      1112000
       6,341,877   Bl      112002   Chong                                           EP              1 479 826 A2   1112004
       6,367,208   Bl*    412002    Campbell et al. .......... 52/169.13            FR               2057107        4/1971
                                                                                    GB              2 194 577 A     3/1988
       6,454,488   Bl     912002    Lewis, Sr. et al.
                                                                                    GB              2 229 472       9/1990
       6,702,512   Bl      3/2004   Reale ................................ 404/6    JP              10176314        6/1998
       6,805,515   B2 *   10/2004   Reale .............................. 404/11     JP              11061746        3/1999
       7,118,304   B2 *   10/2006   Turpin et al. ...................... 404/6      JP           2001295298        10/2001
   2003/0127636    Al      7/2003   Piron                                           WO          WO 02/081824       10/2002
   2004/0033106    Al *   212004    Turpin et al. ...................... 404/6                        OTHER PUBLICATIONS
   2004/0067104    Al     412004    Venegas
   2004/0190990    Al     912004    Blair                                           International Search Report, Mar. 20, 2007, 1 pg.
   200510201829    Al     912005    Dehart                                          http://web.archive.org/web/20020 5250430 57/http:/I globalsecurity.
                                                                                    org/military/library... dated Feb. 12, 2007, 9 pgs .
   2006/0090408    Al *   512006    Darcy ............................. 52/174
                                                                                    Department of Defence Handbook, "Selection and Application of
   2008/0205982    Al     112008    Peng ................................. 404/6    Vehicle Barriers" MIL-DDBK-1013/14, Feb. 1, 1999 .
   2008/0038056    Al     2/2008    Patel ................................. 404/6
   2008/0122756    Al     5/2008    Kawasaki et al. ............... 345/76          * cited by examiner




                                                                          Exhibit A
                                                                          Page 02
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 26 of 62 Page ID #:26




  U.S. Patent                  Jul. 10, 2012                    Sheet 1of17                           US 8,215,865 B2



          --------------------------------------------------------------------~

                                                                                                                   '
                                                                                                                   I'
                                                                                                                   I'
                                                                                                                   I'




      ~--------------------------------------------------------------------1


      ,                                                                                                            I
                                                                                                                   '
                                                                                                                   I
                                                          ~                                                         '
                                                                                                                   I'
                                                                                                                   I
                                                                    18                                              '
                                                                                                                   I
                                                           \                      ¥-'
                                                                                        ...--12                    i'


                                          -:::::::.-._
                                                         --:::::::.-._-~-~                    /

                                                                             ~-:::--...,/
                                                                                  20 -~­::::::::-.__
                                                                                                    ::::::::-.__
      L_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _::::::::-.__




                                                           Exhibit A
                                                           Page 03
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 27 of 62 Page ID #:27




     U.S. Patent        Jul. 10, 2012             Sheet 2of17               US 8,215,865 B2




                                                                      ·14


                                                       14
                                                  28
                                 14



              31
                                                                            26

                                                            2fi
                                   \
                                       \
                                           \
                                       26              F~G~       4




                                               Exhibit A
                                               Page 04
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 28 of 62 Page ID #:28




  U.S. Patent            Jul. 10, 2012      Sheet 3of17       US 8,215,865 B2




                                 28                   28




                     14
                     I
                     I




                                                     ''{1),
                                26                   ./...)


                                         F~G~   6




                                         Exhibit A
                                         Page 05
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 29 of 62 Page ID #:29




  U.S. Patent                              Jul. 10, 2012               Sheet 4of17                                      US 8,215,865 B2




                     :-                                                 -                                               -    ''
                                   !                                             !
                     '             !                                             !                                '
                     '
                         .......                                       .......                                    :' ....... ''
                     I
                     I
                                                                                 i
                                                                                 i
                                                                                 i
                                                                                                                  I
                                                                                                                  i
                                                                                                                              '
                                                                                                                             ''
                     I                                                                                            i
                     I
                     I   0                                             0         i
                                                                                 i                                i
                                                                                                                  i     0    I'
                     I                                                           i                                I          I
                     I                                                           i                                I          I
                     I
                     I
                     I   0                                             0         ''                               '0
                                                                                                                  I

                                                                                                                  I
                                                                                                                             I

                                                                                                                             ''
                     I
                                                                                  '                               '           '

        L   0
               -

            ------   ~o;
                                       -    -
                                          0 0 0
                                                -   -- -   - --

                                       ------ ------- ------      Oi
                                                                                      -   -
                                                                                          0
                                                                                                  -
                                                                                                 0 0
                                                                                               ------- ------
                                                                                                                  0:
                                                                                                                   '
                                                                                                                   ''
                                                                                                                             '
                                                                                                                                  -
                                                                                                                                   0
                                                                                                                             '' ------
                                                                                                                                      -
                                                                                                                                          ]
                                                                                                                              ''
                     !             ;                              !              ;    --~---


                     I                                            I                                               I
                     I
                                                                                                                              ''
                                                                  ''                                              ''
                                                                                 i
                     I
                                                                                                                               '

                                                                                                        I
                                                                                                        \30



                     14                                                                                     14
                     (                                                                                        (



                   =::::>--·--32



                   D
                   FIG~                    8                                                          FIG~               9



                                                              Exhibit A
                                                              Page 06
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 30 of 62 Page ID #:30




  U.S. Patent         Jul. 10, 2012          Sheet 5 of 17     US 8,215,865 B2


                                      14
                                      I




                                ~:;r----32




                           FIG~             10




                                                                   ----32




        FIG~      11                                   FIG~   12


                                          Exhibit A
                                          Page 07
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 31 of 62 Page ID #:31




  U.S. Patent               Jul. 10, 2012                                                            Sheet 6of17                                                               US 8,215,865 B2


                            -----------....
                       I/                                                        'I
                       I
                       :                     "                       q     :
                                                                                    I1                                           I                        •               I
                                             i ·"'-.:- ,-;.-.- ....-..·:~
                                                                      • ......;--""':                       .:l."'l.'   ~-'lo .:;."l.:i.r.w----tt~ ....~        . .-.:-
                                                                                                                                                                   . ..... :
                       I
                       I
                                            :=rr=·                                                                                                        '=fl=
                                                      110                                                                   0                                   !lo
                       I


                       I                    ::
                                                      II                                                                                                        II
                       I                     io11                                                            0                                                Qll
                       I                     :   II                                                                                                             ii
                       I                     i   II                                                                                                             ii
                                             :   II                                                                                                             ii
                                             : "11,.                                                          ..            ..                            ' " i i ..


                                            iO
                                             ;!1 I.. IJ.! - - - - , . ! I L . IJ! ..._---:.!1 LI.I!'
                                                                                                             0                                            iO
                      l '
                       l




                     /··._______
                                  o          :                            e:.c



                                                                         ... .,,"
                                                                                    ~o         13:                                       0   Q      IO




           FIG. 14-/


                                                                                    FIG~                                         13



                                                                                    ''
                                                                                    I'
                             lioo---""'---"""---"""---"""---""'---"""---=----""'---*-'!-"<t•-:-.:.r:::':':'.-:'..'.-:'..'            1---------------------------
                                                                                        ''                                           !
                               ---------------------------                            ~      ==n              = ·=                   ·~----------------------------




                                                                                                                  0
                                                                                             0

                                                                                              0                         0




                             ""=-'=-"""'-""'-,,...-=-=-~ ...,
                                                                                             0
                                                                                             0 11
                                                                                             =I,.,!     = hi=
                                                                                                                11 0


                                    0                           0                                                                            oQ



                                                                           FIG~                                             14

                                                                                      Exhibit A
                                                                                      Page 08
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 32 of 62 Page ID #:32




  U.S. Patent         Jul. 10, 2012                Sheet 7of17                     US 8,215,865 B2




                          1!- - ii- -        - - - - - - - - - - - - - - - - - - - -   -I -   -:-




                                     ~~o =:= ======9 ==o==
                                     II
                                                                                        i
                                                                                        I       I


                                 0   I
                                     I




                                 0   I
                                     I

                            '-   - - - - - - - - - - - - - - - - - - - - - - - - - - -·-
                           Ii        II                                                 I       I

                                     11~00                            0
                                     :~-o ================i
                           1:                                                           I

                           I!        ~-                                                 I
                                     li_o_O           0    I
                                     II                                                 I       :
                            '   --------------------- ------                                  -,    -
                                 Q




                                              Exhibit A
                                              Page 09
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 33 of 62 Page ID #:33




  U.S. Patent         Jul. 10, 2012      Sheet 8of17       US 8,215,865 B2




                                  FIG~     18




                                      Exhibit A
                                      Page 10
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 34 of 62 Page ID #:34




  U.S. Patent         Jul. 10, 2012      Sheet 9 of 17     US 8,215,865 B2




                                      Exhibit A
                                      Page 11
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 35 of 62 Page ID #:35




  U.S. Patent         Jul. 10, 2012      Sheet 10 of 17       US 8,215,865 B2




               FIG~   23                              FIG~   25




                                      Exhibit A
                                      Page 12
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 36 of 62 Page ID #:36




  U.S. Patent         Jul. 10, 2012      Sheet 11 of 17      US 8,215,865 B2




            FIG~       27                                 FIG~   28


                                      Exhibit A
                                      Page 13
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 37 of 62 Page ID #:37




  U.S. Patent                  Jul. 10, 2012      Sheet 12 of 17                  US 8,215,865 B2




               0                                 0                               0
               0                                 0                               0
                                                                                 0
                                                                                      -------
                                                           0       0
                                                                         0.            0
                                                                                     ~~-~~~~~




                                           FIG~       29




                   _______ 1
                                                                       ------r
                                                                             i

                                                                             i
                                                                             i


                                                                             ''
                                                                             ''
                                                                             !
                                                                             !

                                                                             ''
                                                                             !

                                                                             !
                                                                             '
                                                                             '




                                          FIG~       30



                                               Exhibit A
                                               Page 14
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 38 of 62 Page ID #:38




  U.S. Patent         Jul. 10, 2012       Sheet 13 of 17           US 8,215,865 B2




                  0                   0                        0
                  0                   0                        0




              0                                            0




                                      Exhibit A
                                      Page 15
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 39 of 62 Page ID #:39




  U.S. Patent          Jul. 10, 2012                          Sheet 14of17                    US 8,215,865 B2


                                                           __________ _!




                                                          .            '
                             -------------------------- ! ___________ ,.! ----------------·




                                            FIG~                           34




                                            FIG~                       35




              ~
               i:::J   !!
              0        ::
              !




                                            FIG~                       36


                                                  Exhibit A
                                                  Page 16
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 40 of 62 Page ID #:40




  U.S. Patent         Jul. 10, 2012      Sheet 15 of 17    US 8,215,865 B2




               FIG~    37




               FIG~    38




               FIG~    39


                                      Exhibit A
                                      Page 17
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 41 of 62 Page ID #:41




                 ll.s. Patent
                                 Ju]. 10, 2012
                                                 Sheet 16of17

                                                                Vs s,21s,s6s n
                                                                             2




                                  Exhibit A
                                  Page 18
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 42 of 62 Page ID #:42




  U.S. Patent         Jul. 10, 2012      Sheet 17 of 17       US 8,215,865 B2




                                  FIG~     42




                                  FIG~     43




                     D           D            D           D



                                  FIG~     44



                                      Exhibit A
                                      Page 19
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 43 of 62 Page ID #:43




                                                         US 8,215,865 B2
                                  1                                                                        2
         ANTI-RAM SYSTEM AND METHOD OF                                    communication lines and related components. Thus, to pro-
                  INSTALLATION                                            vide a deep excavation for the base of a bollard system is
                                                                          difficult if not impossible. While the underground utilities,
             CROSS-REFERENCE TO RELATED                                   could be moved to make way for the deep excavation for the
                    APPLICATIONS                                        5 base of a bollard system, to do so would be quite costly, and
                                                                          considerable construction time would be required. Such con-
     This Application is a continuation of and claims priority of         struction would not only most likely result in disruption of the
  U.S. application Ser. No. 11/191,251 filed Jul. 26, 2005, now           utility services, but more so disrupts travel on the street and
  U.S. Pat. No. 7,699,558, which claims the benefit of the six            pedestrian traffic on the sidewalk between the building and
  provisional patent applications identified below. This Appli-        1o the street.
  cation also claims the benefit of these six provisional patent             It would therefore be desirable to provide a bollard system
  applications identified below, and incorporates herein by ref-          which would require very little or no excavation for the base
  erence the entire contents and teachings of the six provisional         of the bollard system, and which bollard system could be
  patent applications identified below and the entire contents            partially or completely preassembled and readily delivered to
  and teachings of application Ser. No. 11/191,251. The six            15 the installation site for placement and final assembly. It would
  provisional patent applications are:                                    be further desirable that the bollard system be readily adapt-
     U.S. Application No. 60/591,018 for Foundation module                able to different terrain and installation requirements. For
  for anti-ram devices where subsurface clearances are mini-              instance, it should be adaptable to installation on slopes,
  mal, by Richard Steven Adler and John Crawford, filed Jul.              around comers, and in other none straight line applications.
  26, 2004.                                                            20 Further, it should meet installation requirements such as
     U.S. Application No. 60/600,955 for Anti-ram foundation              allowing for vents and access to underground vaults, and
  pad, by Richard Steven Adler and John Crawford, filed Aug.              accommodating fire hydrants and street lighting poles. Fur-
  12, 2004.                                                               ther, it should provide for ramps for handicap access to the
     U.S. Application No. 60/605,959 for RSA/K&C anti-ram                 building or structure, and even for removal of one or more
  foundation pad, by Richard Steven Adler and John Crawford,           25 bollards to provide vehicle access to the building when occa-
  filed Aug. 30, 2004.                                                    sionally needed.
     U.S. Application No. 60/622,385 for RSA/K&C anti-ram
  foundation pad with attached surface elements, by Richard                              SUMMARY OF THE INVENTION
  Steven Adler and John Crawford, filed Oct. 26, 2004.
     U.S. Application No. 60/674,965 for RSA/K&C anti ram              30      In accordance with this invention, a bollard system is pro-
  bollards and RSA/K&C anti-ram headknocker, by Richard                     vided which requires very little or no excavation for the base
  Steven Adler and John Crawford, filed Apr. 25, 2005.                      of the bollard system, and which can be partially or fully
     U.S. Application No. 60/679,547 for RSA/K&C anti-ram                   assembled prior to bringing it to the installation site. The
  bollard pad extension sleeves with integral structural integ-             bollard system of this invention includes one or more bollards
  rity, by Richard Steven Adler, John Crawford and George              35   secured to a shallow mounting pad or base. The shallow
  Heyward, filed May 9, 2005.                                               mounting pad or base of the bollard system of this invention
                                                                            may be formed or constructed in various ways and of various
                  FIELD OF THE INVENTION                                    materials. In all cases, the shallow mounting pad or base is
                                                                            designed to made of heavy materials, so as to have consider-
     The present invention relates to the assembly and installa-       40   able mass.
  tion of bollard systems for use in protecting building and                   The major benefit in the physics of the bollard system of
  other structures from being rammed by vehicles. It also                   this invention, is that the striking forces from the crash vehicle
  relates to the adaption of bollard systems to varying installa-           are transmitted from the bollard down to the shallow mount
  tion requirements, and the disguising of the bollards to make             pad (5" to 14" in depth) ina way that is different from standard
  them appear to be part of a normal landscape around a build-         45   deep trench foundations (4' to 6'). The shallow mount pad is
  ing or structure.                                                         pushed down onto the soil (horizontal force backwards)
                                                                            instead of into the soil (vertical force downwards) as in the
            BACKGROUND OF THE INVENTION                                     case of deep trench foundations.
                                                                               The shallow base system makes for a much more effective
     A well know activity of terrorists is to crash a vehicle          50   and efficient load transfer into the soil which reduces the
  loaded with explosives or incendiary material into a building             overall volume of displacement of soil by the base, as com-
  or other structure, so as to inflict damage to the building or            pared to the standard deep trench foundation systems. The
  other structure, and to harm the people in the building or                shallow base system of this invention also provides a more
  structure. Various bollard constructions and methods of                   efficient foundational system.
  installation have been proposed and utilized in the past. Typi-      55      One of the issues with the deep trench system is that the
  cally these bollard installations required rather deep excava-            lateral compliance at the top of the trench is quite low: Ifthere
  tions, several feet or more, to receive the base for a group of           is no strong resistive force at the top of the trench, then there
  bollards. Alternatively, individual bollards were anchored by             is a greater chance of more rotation of the bollard which
  boring deep holes to receive the lower end of the bollard.                would permit the crash vehicle to breach the system, thereby
     With the increased threat of terrorism, it has become desir-      60   obviating the crash control device. In the shallow mount
  able, and to some extend even necessary, to provide bollard               bollard system ofthis invention, the resistive forces are all at
  protection to existing buildings in a well developed urban or             the base of the bollard (at the top of the trench) and therefore
  commercial area. Typically it is desirable to locate the bol-             reduce the likelihood of the bollard rotating and vehicle
  lards between the building or other structure and the adjacent            breaching the security system.
  streets or roadways. Quite often buried below the surface of         65      The bollard system of this invention works as the crash
  the space between a building or other structure and the street            vehicle strikes the bollard near its top edge translating the
  are utilities such as gas, water, electric, and telephone or other        forces from that impact to the base of the bollard. The forces




                                                               Exhibit A
                                                               Page 20
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 44 of 62 Page ID #:44




                                                         US 8,215,865 B2
                                  3                                                                        4
  at the base of the bollard are transmitted to the foundation pad          that the forces imparted by the pad or base are much less than
  or base, and from there into the soil or concrete depending on            the forces imparted by the deep trench foundation. This is
  what the unit is seated on. The resistance force is of the                partly due to the large support area of the pad as compared to
  reverse order stated above.                                               the deep trench foundation-the vertical forces being carried
     The bollard system of this invention is able to become more            by the bottom edge of the trench foundation and the horizon-
  shallow (14" to 6.5" to 3") by controlling the compliance                 tal forces being carried by the top few inches of the trench
  supplied by the foundation to resist the rotation at the base of          foundation in a deep trench foundation, as compared to the
  the bollard. Specifically the bollard system of this invention            horizontal forces being provided by the frictional forces
  can utilize a more shallow trench by more efficiently trans-              being between the pad and media over the entire area of the
  mitting the loads to the support media (soil or concrete). The       10   pad and the vertical forces between the pad and media being
  more efficient transferof the impact load is also accomplished            carried over the entire area of the pad. The area of the pad or
  by the addition of either one, a group or all of the following            base in the bollard system of this invention may be reduced by
  enhancements: 1) a wider base; 2) a heavier base; 3) longer               the addition of engineered stiffeners, tying adjacent pads
  base (laterally and tying adjacent units together); 4) increas-           together, larger section modulus parts, larger welds, etc.
  ing the efficiency of the grillage; 5) stiffer base; 6) ability to   15      Restated, the area of a deep trench foundation interacting
  place bollard in different locations in the base (for example             with the media is significantly smaller than the area of the pad
  placing the bollard at the back of the base makes the system              interaction with the media in the system of this invention, thus
  weaker), 7) the addition of internal stiffeners both inside the           the forces transferred to the media are far less than the forces
  tubes forming the base and inside the pipe forming the bol-               transferred by the trench footing to the media. The pad or base
  lard, and 8) others.                                                 20   of this invention spreads the forces out while the deep trench
     While in the preferred embodiment of this invention the                footing concentrates the forces which require the trench foot-
  base or pad is rectangular, other shapes can be used, such as             ing to be massive and deep. The deep trench footing for
  angled and curved bases, zigzags, and indented, so as to go               comparable performance will always have to be more mas-
  around an appurtenance.                                                   sive than the pad or base of this invention.
     In the preferred embodiment of this invention the frame or        25      The pad or base of the bollard system of this invention is
  grill of the base and the bollards are formed of structural steel         superior in design because it transmits the load more effi-
  members. The amount ofweldment required to assemble the                   ciently to the foundation (ground) than a deep trench design,
  frame or grill of the base and the bollards is dependant upon             thus allowing a smaller device to absorb the same or greater
  the availability of stock or over the counter materials. If more          amount of energy than a more onerous design.
  stock or over the counter materials are usable and available         30      The shallow pad or base of the bollard system of this
  then less weldment is required to connect pieces and create a             invention supports the development of comer units with
  stronger base grillage.                                                   inherent advantages over a deep trench foundation. The shal-
     Another major benefit of the shallow trench system of this             low base of the system of this invention allows for complex
  invention is realized in its accommodation of site constraints            geometry at comers, thereby facilitating ADA access and foot
  (such as not interfering with underground utilities, able to         35   traffic by allowing bollards to be placed in an optimal pattern
  install at sites where there is limited access to underground             for pedestrian traffic without regard to the excavation needed
  excavation (presence of vaults, basements), not interfering               to support the bollards. This is achieved by taking advantage
  with vegetation, etc.                                                     of the flexibility in bollard placement offered by the grillage
     The base or pad in a preferred embodiment or the bollard               concept that allows the bollards to be placed anywhere in the
  system of this invention is constructed using a series of struc-     40   grillage. Whereas with deep trench footing, the bollards nec-
  tural tubes to form a grillage (ie. pipes, tubes, channels and            essarily need to be lined up with the trench itself. In order for
  sometimes angles) to produce rigidity of the pad or base                  the deep trench to support out ofline placement ofbollards, it
  against upheaval and torsion forces. The grillage is a frame-             would have to be the full width of the bollard pattern whereas
  work for supporting the load imparted by the bollard. The                 only an excavation of the shape of that pad needs to be made
  framework means the tubes (or other structural steel ele-            45   in accordance with this invention.
  ments) tied together to form the grillage. The base or pad is                The flexibility of the bollard system of this invention per-
  completed on site, by filling the shallow excavation and gril-            mits the extension of a pad in any one direction for any unique
  lage with concrete to form a finished foundation unit. It is              situation for the bollard to be supported by the pad, but not
  preferred that the concrete be in contact with the soil or                beyond the pad. This is achieved by extending a tube con-
  existing concrete at the base of the excavation in order to          50   nected to the grillage in any desired direction and placing
  improve the resistance of the lateral motion of the pad. The              (anchoring) a bollard in the tube.
  top surface of the pad is to be formed in such a way to support              In certain situations, site encumbrances may not allow a
  the materials forming the final finished appearance (non-                 pad or base to be used where it is desirable to place one or
  structural stone pavers or tiles, etc.).                                  more bollards. Extending one or more horizontal connector
     The shallow base or pad concept of this invention differs         55   tubes between spaced pads achieves the necessary anti-ram
  from the standard deep trench system because it only requires             capability without requiring additional excavation for the pad
  a simple replacement of area near the surface, thereby signifi-           itself. In a specific embodiment, a connector tube, either
  cantly reducing the interference with any existing under-                 above or below ground, can be secured at its ends to the
  ground objects at the site. Unlike a deep trench footing,                 grillage of two adjacent pads with the ends of one or more
  detailed inspection of pre-existing underground conditions,          60   bollards placed in vertical holes formed in the connector tube.
  are not required. With the standard trench, personnel inspec-             The physics behind this inventive concept is that the torsional
  tors and multiple tools are required to hold the trench open,             rigidity of the connector tube is being used to resist the motion
  issues also arise with rain water or other media spilling into            of the bollard, instead of upheaval or moment resistance of the
  the trench.                                                               tube used in the standard pad design. That is, when a vehicle
     The physics of the interaction of the base or pad of the          65   strikes the bollard in the conventional design the tube sup-
  bollard system of this invention with supporting media (soil              porting the bollard on axis with the impact is the tube that
  or concrete) is different than that of the deep trench system, in         resists the motion of the bollard using its moment capacity,




                                                               Exhibit A
                                                               Page 21
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 45 of 62 Page ID #:45




                                                         US 8,215,865 B2
                                 5                                                                        6
  while in this alternate construction, the tube resists the motion           FIG. 3 shows an embodiment of this invention with four
  of the bollard with its torsional capacity, bending not twisting.        bollards mounted on the framework for the pad or base of the
     Another variation of this invention provides removable                anti-ram system;
  units in which the bollard is temporarily removed for access                FIG. 4, shows the embodiment of this invention shown in
  through the on-center spacing and then replaced for its anti-            FIG. 3, with a rebar cage surrounding the framework for the
  ram purpose. The method to achieve this without a fixed                  pad or base;
  bottom weld is the addition of an extra thick steel sleeve                  FIG. 5 is a top plan view of the steel layout for the base of
  connected to the base of the grillage, with the bollard being            a set of three bollards in accordance with a preferred embodi-
  slipped into and out of the sleeve. Additional bolts or a varia-         ment of this invention;
                                                                      10
  tion oflocking mechanisms provide security to prevent unau-                 FIG. 6 is a side elevation view of the steel layout of FIG. 5;
  thorized personnel from removing the removable bollard.                     FIG. 7 is a top plan view of the steel layout shown in FIG.
     When using the shallow base of pad system of this inven-              5, showing in addition the layout of re bars forming a grill or
  tion, it may be necessary to place the pad over an air vent or           cage around the rebars;
  access open to an underground space. To accommodate this            15
                                                                              FIG. 8 is a side elevation view of the steel and rebar layout
  need, the grillage is formed to provide an open space located            shown in FIG. 7;
  over the air vent or access opening. A form is provided around              FIG. 9 is an end elevation view of the steel and rebar layout
  the open space, such that when concrete is introduced into the           shown in FIG. 7;
  grillage, it does not enter the open space. Once the base of the            FIG. 10 is an end elevation view of the steel layout of FIG.
  pad system is completed, the usual grate or grill can be placed     20   5;
  over the opening.                                                           FIG. 11 is an end plate detail of the steel layout of FIG. 5;
     While it is desirable in accordance with this invention to               FIG. 12 is a cover strip shown encircling the bollards in
  have the pad extend further in the direction of expected                 FIGS. 6 and 8-10;
  impact, that is on the opposite side of the bollard from the side           FIG. 13 is a top plan view of the steel layout for the base of
  of impact, than on the side of impact, some applications may        25   a set of three bollards in accordance with a second preferred
  require a reversal of the extension. For instance, ifit becomes          embodiment of this invention;
  necessary to move the bollards farther away from the road,                  FIG. 14 is a detailed top plan view of the steel layout
  that is closer to the building being protected, a bollard unit in        encircled by the line A-A in FIG. 13;
  accordance with this invention may be lifted, rotated 180                   FIG. 15 is a typical section view of the steel layout shown
  degrees and replaced. This rotation will place the bollards         30   inFIG.12;
  closer to the building and farther away from the road. The                  FIG.16 is a top elevation view similar to FIG.13. Showing
  bollard system of this invention also makes possible the tem-            the steel and rebar layout;
  porary removal of the bollards and the supporting base. For                 FIG. 17 is a typical elevation view of the steel and rebar
  instance, if it becomes desirable to access something under              layout shown in FIG. 16;
  the bollards, the bollards and connected base may be lifted         35      FIG.18 is a cross-sectional view of the longitudinal tubular
  and temporarily removed. This would not be feasible with a               member located adjacent to the bollards in FIG. 13;
  deep trench bollard system.                                                 FIG. 19 is a cross-sectional view of the longitudinal chan-
     The bollard system ofthis invention does not lend itself to           nel member located at the rear end of the transversely extend-
  the installation of a single bollard, since without an extended          ing members in FIG. 13;
  base or pad, there is not sufficient resistance to stop the         40      FIG. 20 is a detail of a front stiffener as used in the trans-
  rotation of the pipe bollard. However, a feature ofthis inven-           versely extending member shown in FIG. 13;
  tion is to provide a single bollard with a supporting pad, such             FIG. 21 is a detail of a rear stiffener as used in the trans-
  that if a single bollard is damaged in a row of bollards, the            versely extending member shown in FIG. 13;
  damaged bollard and its supporting pad may be cut out of the                FIG. 22 is a cross-sectional view of the support arrange-
  row of bollards and the supporting pad of the single replace-       45   ment for the bollard tube, including a solid circular steel bar
  ment bollard secured to supporting pads of the adjacent bol-             in the center of the tube;
  lards.                                                                      FIG. 23 is a top elevation view showing the layout of the
     In its most basic form the bollard system of this invention           steel members for forming the framework for a pad designed
  would have its base or pad formed of a continuous flat piece             to support bollards at a corner;
  of steel with holes cut out for the bollards. The plate would       50      FIG. 24 is a side elevation view of the corner pad and
  need a minimum depth 5" to qualify as a DOS rated system.                bollards shown in FIG. 23;
  The cross pieces are inherent in the continuous plate. Still                FIG. 25 is a top elevation similar to FIG. 23 showing the
  another basic configuration of the bollard system of this                location ofrebars used in the corner;
  invention is to bolt separate thick pieces of steel to continuous           FIG. 26 is a side elevation view of the corner pad and re bars
  cross plates, and to have the bollard set inside that construc-     55   as shown in FIG. 25;
  tion. Again, 5" thick steel would be required to have two                   FIG. 27 is a cross-section view showing a stiffener place in
  plates 5" apart.                                                         the end of the transversely extending members shown in FIG.
                                                                           23;
         BRIEF DESCRIPTION OF THE DRAWINGS                                    FIG. 28 is a cross-sectional view of the support arrange-
                                                                      60   ment for a bollard in the framework shown in FIG. 23;
     FIG. 1 is a perspective view of the anti-ram system ofthis               FIG. 29 is a detailed top plan view of the steel frame layout
  invention installed alongside the edge of a sidewalk, prior to           for a pad in accordance with this invention wherein the bol-
  the pad being covered with a landscaping surface;                        lards are removable so as to provide access to the protected
     FIG. 2 is a perspective view of the anti-ram system ofthis            structure;
  invention as shown in FIG. 1, with a landscaping surface            65      FIG. 30 is a side elevation view of the steel frame shown in
  applied over the pad, and with the bollards covered by orna-             FIG. 29, showing the reinforced steel socket provided for
  mental and functional items;                                             receiving the lower end of a bollard;




                                                              Exhibit A
                                                              Page 22
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 46 of 62 Page ID #:46




                                                        US 8,215,865 B2
                                 7                                                                       8
     FIG. 31 is a detailed top plan view similar to FIG. 29               through, in which case the angle member may be formed as
  showing the placement of the rebars on the steel frame;                 one continuous piece. Holes are provided in the transversely
     FIG. 32 is side sectional view of the steel frame and bollard        extending tubular members 24 to receive the cylindrical bol-
  shown in FIG. 29;                                                       lards 14. Again, the cylindrical bollards are secured to the
     FIG. 33 is an end view of the steel frame and bollard shown     5    tubular members 24 by fillet or full penetrations welds at both
  in FIG. 29;                                                             the upper and lower surfaces of the tubular members 24.
     FIG. 34 is an end sectional view of the frame reinforce steel        Apertures 31 are provided in both tubular members 24 and 26,
  socket and bollard as shown in FIG. 29:                                 such that they may be filled with a material such as concrete,
     FIG. 35 is a cross-section view showing a stiffener place in         to add strength and weight to the base or pad.
  the end of the transversely extending members shown in FIG.
  29;
                                                                     1
                                                                      °       FIG. 4, which is similar to FIG. 3, shows a rebar cage, or
                                                                          grillage 30 placed around the steel framework 23. The rebar
     FIG. 36 show an arrangement including a bolt for securing
                                                                          cage includes an upper portion on top of the tubular members
  a bollard in a socket as shown in FIG. 29;
                                                                          24 and 26 and a lower portion under the tubular members 24
     FIG. 37 is a cross-sectional view of a typical end section of
                                                                          and 26. The rebars forming the cage 30, are welded to the
  the steel frame shown in FIG. 29;                                  15
     FIG. 38 is an detailed cross-sectional view of the socket            tubular member 24 and 26.
  and locking or securing arrangement for a bollard mounted in                FIG. 5 shows a top plan view of a framework for a typical
  the steel frame shown in FIG. 29;                                       set of three bollards, and FIG. 6 shows a side elevation of the
     FIG. 39 is a cross-sectional view shown the enclosure                same framework constructed in accordance with this inven-
  provide for the locking or securing arrangement shown in           20   ti on. FIG. 7 shows an elevation view ofa rebar cage or grillage
  FIG. 36;                                                                secured to the framework shown in FIG. 5. FIG. 8 is a typical
     FIG. 40 is a perspective view of still another embodiment            side section view of the rebar cage and framework shown in
  of this invention;                                                      FIG. 7, and FIG. 9 is a typical front end section view, while
     FIG. 41 shows still another embodiment of this invention,            FIG. 10 is a typical rear end section view. FIG. 11 is a cross-
  wherein the pad or base is surface mounted;                        25   sectional detailed view of an end plate secured in the tubular
     FIG. 42 is a perspective view of a corner or curved bollard          member 24. A gap is provided in the end plate to provide for
  system in accordance with this invention wherein the base is            the filling of the tubular member with a material such as
  formed with a ramp for handicap access;                                 concrete. FIG. 12 is a detailed cross-section of one of the
     FIG. 43 is a perspective view ofa steel frame formed for the         cover strips 32 provided on the bollards 14. FIGS. 5-12 are
  base of a bollard system of this invention which is intended       30
                                                                          representative of a base or pad system in accordance with this
  for placement on a slope; and                                           invention which requires the provision of an excavation
     FIG. 44 is a perspective view of an embodiment of this               approximately 14 inches deep. The steel framework has a
  invention wherein an opening is left is the base of the bollard
                                                                          height of approximately 10 inches, the rebar cage adding
  system.
                                                                     35
                                                                          approximately 1h inch to the height, and the encapsulating
     DETAILED DESCRIPTION OF THE PREFERRED                                concrete adding another 1 and 1h inch, for a total of 12 inches.
                 EMBODIMENT                                                   FIGS. 13-22 are similar to FIGS. 5-12 in showing details of
                                                                          a second preferred embodiment of this invention. In this
     FIG. 1 shows an embodiment of the anti-ram system ofthis             embodiment the base or pad is considerable thinner than that
  invention installed in a shallow trench alongside a sidewalk.      40   shown in FIGS. 5-12. In this embodiment the overall height of
  The top surface 10 of the base or pad of the anti-ram system            the pad could be only 6 and 1h inches, the steel frame having
  is shown recessed below the desired grade level. As shown in            a height of 5 inches, with the rebar being located mid-height
  FIG. 2, a landscaping surface, such as grass 12 is placed over          in the steel frame, rather that on the top and the bottom. The
  the top surface 10 of the base or pad.As further shown in FIG.          concrete adds 1 and 1h inches to the height of the pad.
  2, ornamental or functional objects are placed over the bol-       45       Referring to FIGS. 23-28, it can be seen that by forming
  lards 14 showninFIG.1. Such objects include lamp posts 16,              triangles with the transversely and longitudinally extending
  waste container 18, ornaments 20, and a seat and shelter 22.            tubular members, it is possible to form a curved line of bol-
  The ornamental and functional items disguise the presence of            lards.
  the bollards of the anti-ram system.                                        Referring to FIG. 40, two bollard pads 32, are shown
     FIG. 3 shows an embodiment of this invention with four          50   spaced apart by a gap. Before the pads are filed with concrete,
  bollards 14, mounted on the steel framework 23 for the pad of           a pair of pipes are placed within the pads, such that post
  the anti-ram system. The framework 23 includes transversely             tensioning members can be passed through the pipes to secure
  extending tubular members 24, longitudinally extending                  the two bollard pads 32 to each other. Of course, any number
  tubular members 26, and longitudinally extending angle                  of pads could be placed in alignment and secured by the post
  members 28. In a preferred embodiment of this invention, the       55   tensioning members.
  tubular members 24 and 26 have a rectangular cross-section,                 Referring to FIG. 41, the bollard system of this invention
  such that they form a generally planar upper and lower surface          may be formed as a unit to be place on a surface for temporary
  for the pad. The longitudinally extending tubular members 26            bollard protection. The bottom surface is formed as a high
  are welded to the sides of the transversely extending tubular           friction surface, so as to resist sliding when an impact is
  members 24. Depending on the strength requirements of a            60   received by the bollards.
  particular anti-ram system, the welds can be fillet welds or                Referring to FIG. 43 a perspective view of a steel frame
  full penetration welds on all four sides of the tubular members         formed for the base of a bollard system of this invention is
  26. Similarly, the longitudinally extending angle members 28            shown, which is intended for placement on a slope. The
  are welded to the sides of the tubular members 24 by either             bollards are secured to the base at an angle, such that when the
  full penetration or fillet welds. Alternatively, angular notches   65   base is placed on a slope, the bollards will be vertical.
  can be cut in the transversely extending tubular members 24                 FIG. 44 shows an embodiment of this invention wherein an
  for the longitudinally extending angle member to pass                   opening is left in the base of the bollard system to provide for




                                                             Exhibit A
                                                             Page 23
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 47 of 62 Page ID #:47




                                                        US 8,215,865 B2
                                 9                                                                       10
  an opening, such that when a grate is installed over the open-              14. The bollard structure of claim 1, wherein the plurality
  ing, an open space below the base is ventilated through the              of structural members comprises at least one plate.
  opening.                                                                    15. The bollard structure of claim 1, wherein the plurality
     While only one embodiment of the invention has been                   of structural members comprise structural steel members.
  shown, it should be apparent to those skilled in the art that               16. A bollard structure comprising:
  what has been described is considered at present to be a                    a plurality of bollards; and
  preferred embodiment of the anti-ram system and method of                   a base comprising opposed ends and a plurality of struc-
  installation of this invention. In accordance with the Patent                  tural members which intersect and are tied together, for
  Statute, changes may be made in the anti-ram system and                        each bollard of the bollard structure at least one first
  method of installation of this invention without actually           10
                                                                                 structural member extending from a first of the opposed
  departing from the true spirit and scope of this invention. The
                                                                                 ends of the base to a second of the opposed ends of the
  appended claims are intended to cover all such changes and
                                                                                 base in a first direction intersecting with the opposed
  modifications which fall in the true spirit and scope of this
  invention.                                                                     ends, and at least one structural member extending to
                                                                      15
                                                                                 intersect with the at least one first structural member;
     The invention claimed is:                                                each of the plurality of bollards being secured to at least
     1. A bollard structure comprising:                                          one of the at least one first structural member and the at
     at least one bollard; and                                                   least one structural member of the base forthe respective
     a base comprising opposed ends and a plurality of struc-                    bollard and extending upwardly from the base so as to
        tural members which intersect and are tied together, for      20         transmit forces applied to the at least one bollard to the
        each bollard of the bollard structure at least one first                 base;
        structural member extending from a first of the opposed               wherein the base is configured to be mounted in a shallow
        ends of the base to a second of the opposed ends of the                  excavation with the plurality of bollards extending
        base in a first direction intersecting with the opposed                  above grade of the excavation; and
        ends, and at least one structural member extending to         25      wherein the at least one first structural member or the at
        intersect with the at least one first structural member;                 least one structural member or both are configured or
     each bollard being secured to at least one of the at least one              tied together to retain within the base supporting media
        first structural member and the at least one structural                  introduced into the base when the base is mounted in the
        member of the base for the respective bollard and                        excavation such that the rotation is resisted of a bollard
        extending upwardly from the base so as to transmit            30         or bollards and the base from an impact against the
        forces applied to the at least one bollard to the base;                  bollard or bollards.
     wherein the base is configured to be mounted in a shallow                17. The bollard structure of claim 16, wherein at least one
        excavation with the at least one bollard extending above           of the opposed ends is formed by a structural member to
        grade; and                                                         which an end of the at least one first structural member is
     wherein the at least one first structural member or the at       35   secured.
        least one structural member or both are configured or                 18. The bollard structure of claim 16, wherein the bollard
        tied together to retain within the base supporting media           structure is configured to resist impact from a direction of
        introduced into the base when the base is mounted in the           expected impact and the first direction is parallel to the direc-
        excavation such that the rotation is resisted of a bollard         tion of expected impact, and wherein each of the plurality of
        or bollards and the base from an impact against the           40   bollards is secured to at least one structural member that
        bollard or bollards.                                               extends in the first direction.
     2. The bollard structure of claim 1, wherein at least one of             19. The bollard structure of claim 16 wherein the intersect-
  the opposed ends is formed by a structural member to which               ing structural members have axes that extend parallel to a
  an end of the at least one first structural member is secured.           plane of the base.
     3. The bollard structure of claim 1, wherein the intersecting    45      20. The bollard structure of claim 16 wherein the base has
  structural members have axes that extend parallel to a plane of          a height of3 inches to 14 inches.
  the base.                                                                   21. The bollard structure of claim 16, wherein the plurality
     4. The bollard structure of claim 1, wherein the base has a           of structural members comprise one or more tubular mem-
  height of3 inches to 14 inches.                                          bers.
     5. The bollard structure of claim 1, wherein the plurality of    50      22. The bollard structure of claim 21, wherein at least one
  structural members comprise one or more tubular members.                 tubular member comprises a pipe.
     6. The bollard structure of claim 5, wherein at least one                23. The bollard structure of claim 21, wherein at least one
  tubular member comprises a pipe.                                         tubular member comprises a tube.
     7. The bollard structure of claim 5, wherein at least one                24. The bollard structure of claim 21, wherein at least one
  tubular member comprises a tube.                                    55   tubular member comprises an angle.
     8. The bollard structure of claim 5, wherein at least one                25. The bollard structure of claim 21, wherein at least one
  tubular member comprises an angle.                                       tubular member comprises a channel.
     9. The bollard structure of claim 5, wherein at least one                26. The bollard structure of claim 16, wherein the plurality
  tubular member comprises a channel.                                      of structural members comprises at least one tube.
     10. The bollard structure of claim 1, wherein the plurality      60      27. The bollard structure of claim 16, wherein the plurality
  of structural members comprises at least one tube.                       of structural members comprises at least one pipe.
     11. The bollard structure of claim 1, wherein the plurality              28. The bollard structure of claim 16, wherein the plurality
  of structural members comprises at least one pipe.                       of structural members comprises at least one angle.
     12. The bollard structure of claim 1, wherein the plurality              29. The bollard structure of claim 16, wherein the plurality
  of structural members comprises at least one angle.                 65   of structural members comprises at least one charmel.
     13. The bollard structure of claim 1, wherein the plurality              30. The bollard structure of claim 16, wherein the plurality
  of structural members comprises at least one channel.                    of structural members comprises at least one plate.




                                                              Exhibit A
                                                              Page 24
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 48 of 62 Page ID #:48




                                                         US 8,215,865 B2
                                11                                                                      12
     31. The bollard structure of claim 16, wherein the plurality               member to which a first bollard is secured and a struc-
  of structural members comprise structural steel members.                      tural member to which a second bollard adjacent to the
     32. The bollard structure of claim 16, comprising a rebar                  first bollard is secured;
  grillage comprising intersecting and tied together rebar mem-              wherein the base is configured to be mounted in a shallow
  bers extending coextensively with at least a portion of the                   excavation with the plurality of bollards extending
                                                                                above grade of the excavation; and
  base that includes a structural member to which a bollard is
                                                                             wherein the at least one first structural member or the at
  secured.                                                                      least one structural member or both are configured or
     33. A bollard structure comprising:                                        tied together to retain within the base supporting media
     a plurality of bollards; and                                               introduced into the base when the base is mounted in the
                                                                      10
     a base comprising opposed ends and a plurality of mem-                     excavation such that the rotation is resisted of a bollard
        bers which intersect and are tied together, for each bol-               or bollards and the base from an impact against the
        lard of the bollard structure at least one first structural             bollard or bollards.
        member extending from a first of the opposed ends of the              34. The bollard structure according to claim 33, wherein
        base to a second of the opposed ends of the base in a first   15   the at least one of the plurality of members that extend
        direction intersecting with the opposed ends, and at least         between a structural member to which a first bollard is
        one structural member extending to intersect with the at           secured and a structural member to which a second bollard
        least one first structural member;                                 adjacent to the first bollard is secured comprises a structural
     each of the plurality of bollards being secured to at least           member.
        one of the at least one first structural member and the at    20      35. The bollard structure according to claim 33, wherein
        least one structural member of the base for the respective         the at least one of the plurality of members that extend
        bollard and extending upwardly from the base so as to              between a structural member to which a first bollard is
        transmit forces applied to the at least one bollard to the         secured and a structural member to which a second bollard
        base;                                                              adjacent to the first bollard is secured comprises a rebar
                                                                      25   member.
     at least one of the plurality of members that extend parallel
        to the ends of the base extending between a structural                                    * * * * *




                                                              Exhibit A
                                                              Page 25
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 49 of 62 Page ID #:49




                           EXHIBIT B
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 50 of 62 Page ID #:50




                                   Exhibit B
                                   Page 26
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 51 of 62 Page ID #:51




                           EXHIBIT C
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 52 of 62 Page ID #:52




                                   Exhibit C
                                   Page 27
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 53 of 62 Page ID #:53




                           EXHIBIT D
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 54 of 62 Page ID #:54



 DELTA SCIENTIFIC CORPORATION
 PALMDALE, CALIFORNIA 93551-U.S.A.
 WWW.DELTASCIENTIFIC.COM




                                        MODEL DSC600
                                    DUAL BOLLARD MODULE
                                CRASH TESTED – CRASH CERTIFIED

 SYNOPSIS

    The DSC600 module is designed to function as a stand alone module or as part of an
     extended array. Adjacent modules need not be linked; facilitating curved or inclined layouts.
    The foundation is 14.0 inches (356mm) deep and can be set into existing roadways,
     sidewalks or landscaped areas.
    The exposed surface of the foundation can be textured, colored or finished with paving
     treads to a depth of 2.0 inches (51 mm).
    The DSC600 has received the highest crash rating under the performance standards of the
     United States Department of State specification SD-STD-02-.01-Rev. A, March 2003 - K12.
    The rating was assigned following full scale testing by an independent test laboratory. The
     DSC600 was hit by a 15,006 pound (GVW) (6.807 kg) truck traveling 50.78 mph (81.7 kph)
     The permanent penetration of the truck bed was 15.0 inches (381 mm).
    The DSC600 has further been certified by the Unites States Department of State to have
     met their requirement of Dynamic Penetration of less than 1.0 m.
    The DSC600 is supplied from the factory with steel reinforcing mesh welded in place,
     matching the as tested configuration. In most situations no additional rebar is needed for
     installation. .
    Decorative slip on cast aluminum and fiberglass covers, both standard and custom are
     available.




 1.0 CONFIGURATION


 * Customer Specified                                                                     Page 1 of 4
 Copyright 2007 Delta Scientific Corporation                                Effective Date 10 29 2007
 All Rights Reserved                               Document: Procurement Specification, Model DSC600




                                               Exhibit D
                                               Page 28
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 55 of 62 Page ID #:55



 DELTA SCIENTIFIC CORPORATION
 PALMDALE, CALIFORNIA 93551-U.S.A.
 WWW.DELTASCIENTIFIC.COM


        The DSC600 is a shallow foundation fixed Bollard Module. Consisting of a structural steel
       skeleton incorporating two Bollards.

 1.2 Bollards shall extend above foundation and paving 43.0 inches (1092mm).

 1.3 Bollard maximum diameter shall be 10.75 inches (273 mm) (at top rings).

 1.4 SPACING. Clear opening between Bollards shall be 41.25 inches (1047 mm) and meets
    provision of ADA handicap accessibility.

 1.5 Finish. Exposed barrier surfaces shall be painted with a gloss white, two-part epoxy high
       weather resistant paint (or optional galvanized finish).
 .
 2.0 FOUNDATION.

 2.1 Footprint. 108 inches (2.74 m) wide (line of array) X 90 inches (2.29 m).

 2.2 Depth. 14 inches (36 cm).

 2.3 Concrete Reinforcement. Modules shall be furnished with steel reinforcing mesh welded in
 place. Steel mesh shall match the configuration of the original tested and certified module.

 3.0 ARRAYS.

 3.1        INCLINED ARRAYS. Modules shall be configured so that they can be arrayed to follow
       the elevation of sidewalks, roadways or landscaping.

 3.2 CIRCLES OR CURVES.

       3.2.1 CONCAVE CURVE. (Assets and Modules located inside a circle or curve).

     3.2.2 Modules shall be manufactured to be arrayed in curves or circles with a minimum radius
 of 192 inches (4.88 m).

       3.2.3 CONVEX CURVE. (Assets and Modules located outside of a circle or curve).

       3.2.4   Modules shall be configured so that they can be arrayed in a convex curve.


 3.3 CORNERS.


 * Customer Specified                                                                     Page 2 of 4
 Copyright 2007 Delta Scientific Corporation                                Effective Date 10 29 2007
 All Rights Reserved                               Document: Procurement Specification, Model DSC600




                                               Exhibit D
                                               Page 29
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 56 of 62 Page ID #:56



 DELTA SCIENTIFIC CORPORATION
 PALMDALE, CALIFORNIA 93551-U.S.A.
 WWW.DELTASCIENTIFIC.COM


       3.3.1 OUTSIDE CORNER–90 Degree. (Assets and Modules placed outside of a box).

        3.3.2 INSIDE CORNERS - 90 degree. For 90-degree corners a 3 (three) Bollard Module shall
       be available. P/N DSC600-3.

 4.0      PERFORMANCE

          4.1    Qualification Tests. The module shall have been tested in full scale configuration
                 in accordance with the Department of State Certification Standard Test Method
                 for Vehicle Crash Testing of Perimeter Barriers and Gates, SD-STD-02.01,
                 Revision A, March 2003.

          4.2    Crash Rating. The module shall have a Department of State certified rating of K12.

 4.3      Dynamic and Permanent Penetration. The module shall specifically have been certified to
          have a dynamic and permanent penetration of less than 1.0 m in the full-scale test (section
          4.0).

 5.0      QUALITY ASSURANCE PROVISIONS

 5.1      Inspection. Upon completion, the Barrier system will be fully inspected in the
          manufacturer's shop.

 5.2      The following checks shall be made:

 5.3      Workmanship. The Barrier shall have a neat and workmanlike appearance.

 5.4      Dimensions. Principle dimensions shall be checked against drawings and ordering
          information.

 5.5      Finish. Coatings shall be checked against ordering information and shall be workmanlike
          in appearance.

 6.0      PREPARATION FOR SHIPMENT

          6.1 The Barrier system shall be crated or mounted on skids as necessary to prevent
              damage from handling. The shipping container(s) shall be of sufficient structural
              integrity to enable the assembly to be lifted and transported by overhead crane or
              forklift without failure.



 * Customer Specified                                                                     Page 3 of 4
 Copyright 2007 Delta Scientific Corporation                                Effective Date 10 29 2007
 All Rights Reserved                               Document: Procurement Specification, Model DSC600




                                               Exhibit D
                                               Page 30
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 57 of 62 Page ID #:57



 DELTA SCIENTIFIC CORPORATION
 PALMDALE, CALIFORNIA 93551-U.S.A.
 WWW.DELTASCIENTIFIC.COM


 7.0 DISCLAIMER.

 7.1 Please note - careful consideration must be devoted to the selection, placement and design of
 a Bollard Array. Just as in the case of a vehicle directing or perimeter security device or gates that
 block or define a roadway or drive, care must be taken to ensure that approaching vehicle as well
 as pedestrians are fully aware of the Array. Proper illumination and clearly worded warning signs
 should be considered. Delta has information available on auxiliary safety equipment not
 specifically listed herein. It is strongly recommended that an architect and or a traffic and or safety
 engineer be consulted prior to installation of Bollard Array. Delta will offer all possible assistance in
 specifying the, equipment, signs and lighting devices but we are not qualified nor do we purport to
 offer either traffic or safety engineering information.

 8.0     PROCUREMENT SOURCE. The Model DSC600 shall be purchased from:

         DELTA SCIENTIFIC CORPORATION
         40355 Delta Lane
         Palmdale, California, 93551, USA
         Phone (661) 575-1100
         Email info@Deltascientific.com
         www.deltascientific.com




 * Customer Specified                                                                       Page 4 of 4
 Copyright 2007 Delta Scientific Corporation                                  Effective Date 10 29 2007
 All Rights Reserved                                 Document: Procurement Specification, Model DSC600




                                               Exhibit D
                                               Page 31
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 58 of 62 Page ID #:58




                           EXHIBIT E
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 59 of 62 Page ID #:59


DELTA SCIENTIFIC CORPORATION
PALMDALE, CALIFORNIA 93551-U.S.A.
WWW.DELTASCIENTIFIC.COM




                                      MODEL DSC650
                                  DUAL BOLLARD MODULE
                                    OPTIONAL LIFT OUT
                              CRASH TESTED – CRASH CERTIFIED

SYNOPSIS

   The DSC650 module is designed to function as a stand-alone module or as part of an
    extended array. Adjacent modules need not be linked; facilitating curved or inclined layouts.
   The foundation is 12 inches (31 cm) deep and can be set into existing roadways, sidewalks
    or landscaped areas.
   Optionally one or both above grade Bollard tubes may be configured for manual lift out,
    P/N DSC650-300.
   The exposed surface of the foundation can be textured, colored or finished with paving
    treads to a depth of 2.0 inches (51 mm).
   The DSC650 was tested in accordance ASTM Designation F 2656 – 07 Standard Test
    Method for Vehicle Crash Testing of Perimeter Barriers, August 1, 2007 with a rating of
    PU50/P1. The rating was assigned following full scale testing by an independent test
    laboratory. The DSC650 was hit by a 5,070 pound (GVW) (2300kg) truck traveling 50 mph
    (80 kph).
   Certified Dynamic and Final Penetration less than 1.0 m
   The DSC650 is supplied from the factory with steel reinforcing mesh welded in place,
    matching the as tested configuration. In most situations no additional rebar is needed for
    installation.
   Decorative slip on cast aluminum and fiberglass covers (P/N DSC650’CAA’), both standard
    and custom are available.




* Customer Specified

Copyright 2007 Delta Scientific Corporation                                                 Page 1 of 4
All Rights Reserved                       Document: Procurement Specification, Model DSC650 (12-4-2007)




                                                Exhibit E
                                                Page 32
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 60 of 62 Page ID #:60


DELTA SCIENTIFIC CORPORATION
PALMDALE, CALIFORNIA 93551-U.S.A.
WWW.DELTASCIENTIFIC.COM



     1.0 CONFIGURATION. The DSC650 is a shallow foundation fixed Bollard Module.
      Consisting of a structural steel skeleton incorporating two Bollards.

1.1     Bollards shall extend above foundation and paving 32.0 inches (81 cm m).

1.2     Bollard maximum diameter shall be 8.65 inches (22 cm) (at top rings).

1.3     Spacing. Clear opening between Bollards shall be 43 inches (1.09 m) and meets
        provision of ADA handicap accessibility.

1.4     Finish. Exposed barrier surfaces shall be painted with a gloss white, two-part epoxy high
        weather resistant paint (or optional galvanized finish).

2.0     FOUNDATION.

2.1     Footprint.108 inches (2.74 m) wide (line of array) X 73 inches (1.85 m).

2.2     Depth. 12 inches (31 cm).

2.3     Concrete Reinforcement. Modules shall be furnished with steel reinforcing mesh welded
        in place. Steel mesh shall match the configuration of the original tested and certified
        module.

3.0     ARRAYS.

3.1     INCLINED ARRAYS. Modules shall be configured so that they can be arrayed to follow
        the elevation of sidewalks, roadways or landscaping.

3.2     CIRCLES OR CURVES.

        3.2.1   CONCAVE CURVE. (Assets and Modules located inside a circle or curve).

        3.2.2   Modules shall be manufactured to be arrayed in concave curves or circles with a
                minimum radius of 159 inches (4.03 m).

        3.2.3   CONVEX CURVE. (Assets and Modules located outside of a circle or curve).

        3.2.4   Modules shall be configured so that they can be arrayed in a convex curve.




* Customer Specified

Copyright 2007 Delta Scientific Corporation                                                 Page 2 of 4
All Rights Reserved                       Document: Procurement Specification, Model DSC650 (12-4-2007)




                                                Exhibit E
                                                Page 33
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 61 of 62 Page ID #:61


DELTA SCIENTIFIC CORPORATION
PALMDALE, CALIFORNIA 93551-U.S.A.
WWW.DELTASCIENTIFIC.COM



3.3     CORNERS.

        3.3.1   OUTSIDE CORNER–90 Degree. (Assets and Modules placed outside of a box).
                P/N DSC650-200

        3.3.2   INSIDE CORNERS - 90 degree. For 90-degree corners a 3 (three) Bollard Module
                shall be available. P/N DSC650-100

4.0     PERFORMANCE.

4.1     Qualification Tests. The module shall have been tested in full scale configuration in
        accordance with ASTM Designation F 2656 – 07, Standard Test Method for Vehicle
        Crash Testing of Perimeter Barriers, August 1, 2007.

4.2     Crash Rating. The module shall have a certified rating of PU50/ P1

4.3     Dynamic and Permanent Penetration. The module shall specifically have been certified
        to have a dynamic and permanent penetration of less than 1.0 m in the full-scale test
        (section 4.1).

5.0     QUALITY ASSURANCE PROVISIONS.

5.1     Inspection. Upon completion, the Barrier system will be fully inspected in the
        manufacturer's shop. The following checks shall be made:

5.2     Workmanship. The Barrier shall have a neat and workmanlike appearance.

5.3     Dimensions. Principle dimensions shall be checked against drawings and ordering
        information.

5.4     Finish. Coatings shall be checked against ordering information and shall be workmanlike
        in appearance.

6.0     PREPARATION FOR SHIPMENT

6.1     The Barrier system shall be crated or mounted on skids as necessary to prevent damage
        from handling. The shipping container(s) shall be of sufficient structural integrity to enable
        the assembly to be lifted and transported by overhead crane or forklift without failure.




* Customer Specified

Copyright 2007 Delta Scientific Corporation                                                 Page 3 of 4
All Rights Reserved                       Document: Procurement Specification, Model DSC650 (12-4-2007)




                                                Exhibit E
                                                Page 34
Case 2:19-cv-06024-JAK-PLA Document 1 Filed 07/12/19 Page 62 of 62 Page ID #:62


DELTA SCIENTIFIC CORPORATION
PALMDALE, CALIFORNIA 93551-U.S.A.
WWW.DELTASCIENTIFIC.COM



7.0     DISCLAIMER.

7.1     Please note - careful consideration must be devoted to the selection, placement and
        design of a Bollard Array. Just as in the case of a vehicle directing or perimeter security
        device or gates that block or define a roadway or drive, care must be taken to ensure
        that approaching vehicle as well as pedestrians are fully aware of the Array. Proper
        illumination and clearly worded warning signs should be considered. Delta has
        information available on auxiliary safety equipment not specifically listed herein. It is
        strongly recommended that an architect and or a traffic and or safety engineer be
        consulted prior to installation of Bollard Array. Delta will offer all possible assistance in
        specifying the, equipment, signs and lighting devices but we are not qualified nor do we
        purport to offer either traffic or safety engineering information.

8.0     PROCUREMENT SOURCE. The Model DSC650 shall be purchased from:

        DELTA SCIENTIFIC CORPORATION
        40355 Delta Lane
        Palmdale, California, 93551, USA
        Phone (661) 575-1100
        Email info@Deltascientific.com
        www.deltascientific.com




* Customer Specified

Copyright 2007 Delta Scientific Corporation                                                 Page 4 of 4
All Rights Reserved                       Document: Procurement Specification, Model DSC650 (12-4-2007)




                                                Exhibit E
                                                Page 35
